IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


SARAH E. SMITH,                                : No. 171 MM 2015
                                               :
                     Petitioner                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
"JUDGE" JOY REYNOLDS MCCOY,                    :
                                               :
                     Respondent                :


                                          ORDER



PER CURIAM

       AND NOW, this 21st day of December, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Quo Warranto and the

Application for Appointment of Counsel are DENIED. The Prothonotary is DIRECTED

to strike the name of the jurist from the caption.